oOo eo ND NH FSF WY N

NO Ww bw NH WH HO NH KH NO 2! = = FS SF SF Oe Ol S| lhl Sh le
ao NN UA FF YH NO SH Oo OO TH ND FH FP WD NY KS OC

Case 4:18-cv-01044-HSG Document 261 Filed 08/20/19 Page 1 of 8

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate Case Number: 4:18-cv-01044-HSG-JCS
of TECHSHOP, INC.,
TECHSHOP’S OPPOSITION TO

DEFENDANTS’ RENEWED MOTION

FOR JMOL

Plaintiff,

vs.
Judge: Hon. Haywood S. Gilliam, Jr.
DAN RASURE, et al.

Defendants.

)
)
)
)
)
)
)
)
)
)

 

 

 

Plaintiff Doris A. Kalein, as trustee for the estate of TechShop, Inc. (hereinafter,
“TechShop”), in accordance with the Court’s Order of June 26, 2019 (see Dkt. #224), files this
opposition to Defendants’ “renewed” JMOL motion.

Defendants’ motion should be denied in its entirety.

FACTUAL BACKGROUND

At trial, TechShop offered percipient fact testimony from James Newton, Dan Woods,
Doug Busch, and Ryan Spurlock. Essentially, Newton, Woods, and Busch testified to the same
things:

1) TechShop had two registered trademarks in the term “TECHSHOP” and TechShop

never intended to abandon its marks;

2) Mr. Rasure had to complete the transaction to have the right to use the TechShop’

trademarks;

Page 1 of 9

 
Oo Cfo NN DB WU F&F W NH

NY po YO NY NH WN WN NO NO FF | FF FEF Fe RFP OO ROO eS elle
oN NWN DH F&F WD NO KH Oo BO Oo A DH TD FH W WH | &S

 

 

Case 4:18-cv-01044-HSG Document 261 Filed 08/20/19 Page 2 of 8

3) TechShop never told, or hinted to, Mr. Rasure he had the right to use the TechShop
trademarks to open/operate a makerspace;

4) The trademarked term “TECHSHOP” actually appears in the name “TechShop 2.0”;
5) As soon as TechShop learned of Mr. Rasure’s intention to open TechShop’s former
San Francisco location using the name “TechShop 2.0”, TechShop took steps to

enforce its trademarks;

6) Mr. Rasure was offering a makerspace offering the same services and targeting the
same customers as TechShop using the trademarked term “TECHSHOP”;

7) TechShop explicitly notified Mr. Rasure that he had no right to use the TechShop’
trademarks in a letter sent February 14, 2018;

8) Mr. Rasure continued to use the “TechShop 2.0” name through at least February 16,
2018;

9) On February 16, 2018, TechShop sued Mr. Rasure for infringing the TechShop’
marks by using “TechShop 2.0” to operate a makerspace and for using any
confusingly similar variations of the TechShop’ marks;

10) Mr. Rasure told Mr. Spurlock that he was using the name “TechShop 2.0” because he
did not think that TechShop could afford to hire a lawyer to do anything about it;

11) Sometime after being sued Mr. Rasure began using “theShop.build”, including by
using a logo designed to mimic TechShop’s logo; and

12) “theShop.build” was confusingly similar to the trademarked term “TECHSHOP”
(indeed, a “joke”, “comical”).

13) There was confusion in the marketplace as a result of Mr. Rasure’s use of “TechShop

2.0” and “theShop.build”.

See, e.g., Tr. at 148-9; 176-7; 179; 181-90; 199-200; 202-3; 262; 301; 314-23; 399-401; 404;
443; 445-7; 449; 450-2; 473-4; 629-31. Dr. Matolo also testified that the spreadsheet of income

showed that Mr. Rasure was taking in monies using the name “TechShop 2.0” starting as early as

Page 2 of 9

 
oOo C28 SN A HH F&F WY PO —

NM NO DH HO NHN NO KN KN RO wm mm RE REF Re Rl le
oo sa BHO OA SF BDH NO KH OOOOOlULlUlUMOCOUGN  ONKNUlUCURlUWwBUOUN OO CS

 

 

Case 4:18-cv-01044-HSG Document 261 Filed 08/20/19 Page 3 of 8

February 6, 2018 and his damages opinions. See, e.g., TX. 6; 288; 324, 81; 29; 337; 351; 352;

324; 377.

Mr. Rasure also testified. During his testimony, Mr. Rasure testified that:

1)

2)

3)

4)

5)

6)

)

8)
9)

He used “TechShop 2.0” at the insistence of the Board (which the jurors could
disbelieve);

He offered memberships using the name “TechShop 2.0” staring on February 12,
2018;

He was not able to change everything using the name “TechShop 2.0” on February
16, 2018 and changing some things took longer than a week;

He never told TechShop of his intention to open 926 Howard using the name
“TechShop 2.0” before announcing his intention to do so;

Mr. Rasure used the name “TechShop 2.0” to operate a makerspace;

Mr. Rasure took in money using the name “TechShop 2.0”;

Mr. Rasure knew he was being sued for using “TechShop 2.0” and confusingly
similar variations of the “TECHSHOP” marks;

Mr. Rasure continued to use the name “TechShop 2.0” after February 16, 2018;
Mr. Rasure offered his claims that “theShop.build” and the logo manner it was
presented were so different that no one could be confused (which the jurors could

disbelieve);

10) Mr. Rasure did not file a change of name until April 2018;

11) Mr. Rasure sought to discount instances of actual confusion (which the jurors could

disbelieve).

See, e.g., Tr. at 730; 738-41; 745; 747; 749; 800-2; 826-7; 830; 837-40; 844-5; 847-53; 856-60;
863; 875-885; TX. 100; 148.

PROCEDURAL BACKGROUND

At the close of Plaintiff's case, Defendants made an oral motion for JMOL, without

disclosing the bases of the motion, on June 6, 2019. See Tr. at 658. Later that same day, after

Page 3 of 9

 
oO Sf NN DH A FP WD NH

NO HN WN NH NH NO WH RO RRO Oe OR Se Oe
oN DH UO SF WH NY KH Oo Oo FSF ITD HB HT FSF WW YY | S&S

 

 

Case 4:18-cv-01044-HSG Document 261 Filed 08/20/19 Page 4 of 8

Defendants began presenting their case in chief, Defendants provided the bases for a motion.
See Tr. at 705-9, There, with respect to “TechShop 2.0”, Defendants moved for JMOL on the
grounds that TechShop failed to prove: 1) ownership; 2) use without consent; 3) use in
commerce; and 4) damages. See Tr. at 706, 708. With respect to “theShop.build”, Defendants
moved for JMOL on the grounds that TechShop failed to prove: 1) ownership; 2) lack of
consent; 3) likelihood of confusion; and 4) damages. See Tr. at 707-8. The Court then ordered a
written motion to be filed by June 10, 2019. See Tr. at 708, 710.

Thereafter, Mssrs. Rasure and Johnson testified in Defendants’ case-in-chief on both June
6 and June 7, 2019. See Tr. at 661-892 (Rasure); 893-925 (Johnson).

On June 10, 2019, Defendants filed a JMOL motion. See Dkt. #207. There, with respect
to “TechShop 2.0”, Defendants argued that TechShop failed to prove: 1) that Defendants use of
the name “TechShop 2.0” through February 14, 2018 was without consent (/d. at 10-12); 2) that
Defendants used the name “TechShop 2.0” after February 16, 2018 (/d. at 12-13); and 3)
likelihood of confusion between February 14 and 16, 2018 (/d. at 13). With respect to
“theShop.build”, Defendants argued that TechShop failed to prove likelihood of confusion
generally. /d. at 13.

After the jury verdict on June 12, 2019 (see Dkt. #217), Defendants filed a “renewed”
JMOL motion on July 23, 2019. See Dkt. #233. There, with respect to “TechShop 2.0”,
Defendants argued that TechShop failed to prove that: 1) Defendants’ use was without consent
before February 14, 2019 (d. at 11-14); 2) Defendants used “TechShop 2.0” after February 16,
2019 (Ud. at 14-16). With respect to “theShop.build”, Defendants argued that: 1) TechShop
failed to prove that Defendants’ use was without consent (/d. at 16); 2) the logo of
“theShop.build” cannot infringe as a matter of law (Id. at 17); 3) there was no evidence that the
“name” “theShop.build” infringes on the grounds that there was no evidence on: a) the strength o
the mark; b) the proximity of goods; c) similarity of marks; d) actual confusion; e) customer

care; and f) Defendants’ intent. /d. at 18-24.

Page 4 of 9

 
Oo fo N NH UO & WD NO &

NHN bw BN KN PO HOO KR BRD RO mmm et et
So YN DR WA F&F WS NO —& 3D CO OO SJ DBD A FP WwW YN KF DBD

 

 

Case 4:18-cv-01044-HSG Document 261 Filed 08/20/19 Page 5 of 8

DISCUSSION

Simply put, there is a series of procedural defects to Defendants’ motion. Further,
substantively, Defendants’ motion is without merit.

Procedural Defects

Before even addressing Defendants’ arguments, TechShop notes the procedural
defects/infirmities with the JMOL practice employed in this case. As TechShop previously
noted, it is lack letter law in this Circuit that, before a motion under FED.R.Civ.P. 50 can be
granted, there must be both notice of the alleged deficiency and an opportunity to cure. See Dkt.
#176; Reed v, Lieurance, 863 F.2d 1196, 2110 (9" Cir. 2017). In the present case, while notice
is addressed below, of course, no opportunity to cure any alleged defect was provided. Thus,
even if the Court were inclined to believe that JMOL should be/should have been granted,
because no opportunity to cure was provided, granting JMOL at this stage is barred.

Additionally, “{a] party cannot raise arguments in its post-trial motion for judgment as a
matter of law under Rule 50(b) that it did not raise in its pre-verdict Rule 50(a) motion.” See,
e.g., Freund v. Nycomed Amersham, 347 F.3d 752, 761 (9" Cir. 2003). As noted above,
Defendants “renewed” JMOL motion is replete with arguments, principally those related to
“theShop.build”, not presented in its pre-verdict motions. In light of the fact that those
arguments were not presented in the pre-verdict motion(s) and that granting JMOL on those
bases would be improper, TechShop disregards the “renewed” motion and focuses on the pre-
verdict motion(s).

Defendants’ Motion(s) Are Meritless

As noted above, the bases for Defendants’ JMOL motion were different at different
times. In any event, the motions are totally without merit. Of course, when viewing the
evidence, the Court must do so in the light most favorable to TechShop, including all reasonable
inferences. Further, JMOL can only be granted when the evidence presented permits only one

reasonable conclusion. See, e.g., Reed, 863 F.3d at 1204, 1211.

Page 5 of 9

 
oOo f© JQ DWN A S&P WO LPO —

BO Nw BR LY BK HO DO RO RD Oe eS Ole
oo YN DBD OO FB W HO KH DD OO OBO HN DB WD F&F W NO KF &S

 

 

Case 4:18-cv-01044-HSG Document 261 Filed 08/20/19 Page 6 of 8

“TechShop 2.0”

Dealing first with the June 6" motion, at trial, TechShop offered evidence of its
trademark registrations. TX351; 352. Those registrations created a presumption that the marks
were valid and that TechShop was their owner. Likewise, TechShop’s witnesses testified to the
same. At trial, TechShop’s witnesses testified that they never authorized or consented to Mr.
Rasure using the name “TechShop 2.0” to operate a makerspace. Indeed, the jurors were free to
consider the testimony of Mr. Rasure’s concealment of his plans to open the former TechShop’
facility using the name “TechShop 2.0” as evidence that Mr. Rasure knew he was not authorized
to use the TechShop’ marks to do so. Further, of course, the Newton, Woods, Busch, and
Spurlock testimony was replete with testimony about TechShop’s use of the marks in commerce
as well as Mr. Rasure’s use of the marks in connection with operating a makerspace using the
name “TechShop 2.0”. See, e.g., TX6. With respect to damages, e.g., the entirety of Dr.
Matolo’s testimony was offered in this regard. Viewing this evidence in the light most favorable
to TechShop, a reasonable jury could decide for TechShop and against Defendants on each and
every one.

With regard to the June 10" motion, in addition to all of the evidence cited above, at trial,
Mr. Rasure testified that about the both the lack of explicit authorization to use “TechShop 2.0”
to operate a makerspace, his failure to complete the deal, etc. Further, Mr. Rasure testified about
his continued use of the name “TechShop 2.0” after February 16, 2018. With respect to the
period between February 14 and 16, 2018, the jurors had the evidence of Defendants’ use of the
name “TechShop 2.0”, including in the logo format. See, e.g.,TX377. Viewing this evidence in
the light most favorable to TechShop, a reasonable jury could decide for TechShop and against
Defendants on each and every one.

“theShop.build”

With regard to the June 6" motion, TechShop offered evidence of its trademark
registrations. TX351; 352. Those registrations created a presumption that the marks were valid

and that TechShop was their owner. Likewise, TechShop’s witnesses testified to the same.

Page 6 of 9

 
Oo fe HN HD WA FF WW NH

NH WH WN HNO HN ND NY NO NO | KF FSF | FF EF ESO SS
o nN NWN A F&F WD NY §F§ OF CO BO ANA ADA UH Ph WY NY | OS

 

 

Case 4:18-cv-01044-HSG Document 261 Filed 08/20/19 Page 7 of 8

Likewise, TechShop’s witnesses testified that they never authorized Mr. Rasure to use the marks
or confusingly similar variations of them to operate a makerspace. With respect to likelihood of
confusion, TechShop presented evidence of the way Mr. Rasure used the “theShop. build”,
including his effort to mimic the TechShop logo by duplicating the colors and style. With
respect to damages, e.g., the entirety of Dr. Matolo’s testimony was offered in this regard.
Viewing this evidence in the light most favorable to TechShop, a reasonable jury could decide
for TechShop and against Defendants on each and every one.

With regard to the June 10" motion, again, in addition to the above evidence, the jurors
had Mr. Rasure’s additional evidence, which they were free to disbelieve (e.g., the logo for
“theShop.build” was Mr. Rasure’s effort to make the logos look completely different). Again,
Viewing this evidence in the light most favorable to TechShop, a reasonable jury could find that
there was a likelihood of confusion.

Not to belabor the point, legally, of course, a registered word mark, like TechShop’s
covers every form of lettering, including script containing the mark or likely to cause confusion
with respect to the mark as Defendants’ own cases state. Thus, with respect to “TechShop 2.0”,
that mark, in logo form, actually contains the trademarked term “TECHSHOP” and is directly
covered by TechShop’s registrations.

Further, when considering likelihood of confusion, some of the Sleekcraft factors
include: proximity of the goods; the similarity of the marks; and defendant’s intent in selecting
the marks. Thus, with respect to “theShop.build”, a reasonable juror could consider the
similarity of ““TECHSHOP” and “THESHOP”, the similarity (indeed, identity) of the goods; and
Mr. Rasure’s intent in selecting that mark (as evidenced by his effort to mimic the TechShop’
logo) and conclude that there was a likelihood of confusion.

CONCLUSION

For the reasons set forth above, Defendants’ motion should be denied.

Page 7 of 9

 
wo © NHN BD FF WH KH —

N Nh BN BP BD BD BRD BR RD eet
oN KN Uh SF OW NO HSH SOS CO OO HN KO AH Se WD YO KK GS

 

 

Case 4:18-cv-01044-HSG Document 261 Filed 08/20/19 Page 8 of 8

Respectfully submitted,

     

James CrPistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attomeys for Plaintiff

Page 8 of 9

 
